DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.
Amendment
This action is in response to the Amendment filed on 05/16/2022.
Claims 1 and 15 are amended. 
Claims 1-3, 6-15 are pending.
Response to Arguments
Applicant’s arguments, filed 05/16/2022, with respect to rejection of Claims 1 and 15 under U.S.C 112(a) and 112(b) have been fully considered and are persuasive.  The rejections have been withdrawn. 
Applicant’s arguments, filed 05/16/2022, with respect to the rejection(s) of claim(s) 1-3 and 6-15 under 35 U.S.C 103 have been fully considered but are not persuasive.  Claims 1-3 and 6-15 are rejected under 35 U.S.C 103 in view of combination of prior art references of Curtin and Stever (both previously cited).  
Applicant previously argued that the prior art of Curtin did not teach the “a processor configured to control the power switch to provide power from the communications module to the defibrillator to enable a transfer of the defibrillator data between the defibrillator and the communications module without engaging the power supply of the defibrillator”.  Examiner respectfully disagrees, examiner points to Curtin para 121-122 in discussion of power.  Curtin describes the first step in powering of the utility module and defibrillator as the utility module utilizing AC power thru a power connector which is then converted to DC and fed into outlet 470 to power the defibrillator. If that does not work then the utility module utilizes DC power directly from power source 465 which is a battery of the utility module to feed power to the defibrillator thru 470.  This management of power switching is done thru power manager 550 that is within utility module and run by module processor.  Only when both of these powering fail does Curtin state that the power can be taken from the defibrillator to power the utility module which Curtin mentions in para 122.  Para 124 Curtin discusses that once the power is on for both devices the communication is established and data exchanged, which is typical fashion would be the utility module powering the defibrillator.  Additionally, in Para 104 and 106 Cutin discusses the use of high side switches to manage the power between modules.  Para 241 Curtin points out the module processor and battery management component of the utility module using a high side switch for power management. Thus Curtin not only teaches the use of a power switch but also the utility module capable transferring defibrillator data without engaging the power supply of the defibrillator.  
Examiner cites Stever to teach to enable the defibrillator to either run a defibrillator self-test to obtain the defibrillator data or to retrieve previously stored self-test defibrillator data without engaging the power supply of the defibrillator as indicated in para 7 and 19, defibrillator information received by processor without the power of the defibrillator being accessed and para 11, where self-test data of the defibrillator is accessed by the interface module. Such a modification would provide the predictable result of allowing faster and more efficient processing of defibrillator data without interfering with defibrillator function and power.  
Amended claims are rejected as discussed in the current office action below.    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Curtin (US Publication No. US 2013/0304142 – Previously Cited) in view of Stever (U.S Publication No.2014/0292534).  

Regarding Claim 1, Curtin teaches a communications module adapted for use with a defibrillator (Fig 4 utility module 455, Para 0019, utility module used to connect with defibrillator), comprising a power supply system configured to supply power to the communications module (Fig 4 - 465, Para 0099, power source), power connector adapted for connection to the defibrillator to provide power from the power supply system of the communications module to the defibrillator (Fig 4 -450, Para 0099, power connection between defibrillator and utility module, Para 122 – preferred use is power provided by utility module to defibrillator) a power switch connected between the power supply system and the power connector to transmit power from the power supply system to the defibrillator via the power connector (Fig 28 - 1524, Para 104/106 – high side power switch, para 122 – power manager acts as a power switch regulating the flow of power between modules, Para 241, The battery management IC of the Utility module is controlled by the module processor which controls the battery discharge switch to provide power to the utility module and defibrillator.), a data connector adapted for connection to the defibrillator to receive electrode pack expiry data and  defibrillator power supply status data, collectively defibrillator data, transmitted from the defibrillator to the communications module (Fig 4 – 441, Para 0091, connection of data outlet of the utility module to data connection port of defibrillator to receive any and all defibrillator data sent over by the defibrillator, data outlet 475 is capable of receiving claimed data), and a processor configured to control the power switch to provide power from the communications module to the defibrillator to enable a transfer of the defibrillator data between the defibrillator and the communications module without engaging the power supply of the defibrillator(Fig 4 – 480, Module Processor, Para 121/122 – Ac power first goes to Utilitly module, converts to DC power and that is given to defibrillator thru outlet 470 to power defibrillator, if AC power is not sufficient then power manager 550 switches to getting power from power source 465 which is a battery to power the utility module and defibrillator managed by battery manager, typical set up is the powering of the defibrillator by the utility module, thus defibrillator power is not utilized., para 124 – once power is one in both devices data communication is established and transfer may begin), 
Curtin fails to teach, to enable the defibrillator to either run a defibrillator self-test to obtain the defibrillator data or to retrieve previously stored self-test defibrillator data without engaging the power supply of the defibrillator, wherein the processor is further configured to process the electrode pack expiry data and the defibrillator power supply status data. 
Stever in the same field of endeavor as Curtin in regards to a module connected to a defibrillator, teaches to enable the defibrillator to either run a defibrillator self-test to obtain the defibrillator data or to retrieve previously stored self-test defibrillator data without engaging the power supply of the defibrillator, wherein the processor is further configured to process the electrode pack expiry data (Para 7, defibrillator information received by processor without the power of the defibrillator being accessed, Para 11 -12, self test data and electrode expiry pack data) and the defibrillator power supply status data (Para 52, 63, battery status is displayed by interface module, can only be displayed by module after retrieving it from the AED).  
Therefore it would be obvious to further modify Curtin with to enable the defibrillator to either run a defibrillator self-test to obtain the defibrillator data or to retrieve previously stored self-test defibrillator data without engaging the power supply of the defibrillator, wherein the processor is further configured to process the electrode pack expiry data and the defibrillator power supply status data, as taught by Stever, since such a modification would provide the predictable result of allowing faster and more efficient processing of defibrillator data without interfering with defibrillator function and power.  

Regarding Claim 2, Curtin in view of Stever teaches a communications module according to claim 1, and Curtin further teaches that the processor is configured to control the power switch to provide power from the communications module to the defibrillator to enable transfer of the defibrillator data from the defibrillator to the communications module (Fig 4 – 480 -processor, Para 121 -122 – utility module providing the power requirements for powering the defibrillator, Para 241 – battery management controlled by processor).  

Regarding Claim 3, Curtin in view of Stever teaches a communications module according to claim 1, and Curtin further teaches that the processor is configured to control the power switch to provide power from the communications module to the defibrillator to enable acquisition of the defibrillator data by the defibrillator (Fig 4 – 480 Module Processor, Fig 28 – 1524 Discharge Switch, Para 121, 241 – utility module activates power to defibrillator to enable defibrillator to send data).  

Regarding Claim 6, Curtin in view of Stever teaches a communications module according to claim 1, and Curtin further teaches that the processor is configured to control the power switch to provide power from the communications module to the defibrillator to enable transfer of the defibrillator data from the defibrillator to the communications module (Fig 4 – 480 Module Processor, Fig 28 – 1524 Discharge Switch, Para 0121, 0241 – complete power regulation by power management system).  

Regarding Claim 7, Curtin in view of Stever teaches a communications module according to claim 6, and Curtin further teaches that the processor is configured to control the power switch to provide power from the communications module to the defibrillator to enable use of the defibrillator data transferred from the defibrillator to the communication module (Fig 4 – 480 Module Processor, Fig 28 – 1524 Discharge Switch, Para 0121, 0241 – once power received by defibrillator data transfer enabled).  

Regarding Claim 8, Curtin in view of Stever teaches a communications module according to claim 1, and Curtin further teaches that the power connector and the data connector are provided together in an interface unit (Fig 4, #475, #470).  

Regarding Claim 9, Curtin in view of Stever teaches a communications module according to claim 1, and Curtin further teaches that  the power supply system comprises any of one or more batteries, mains power, a wirelessly chargeable supply (Para 100 – power source can be battery).  

Regarding Claim 10, Curtin in view of Stever teaches a communications module according to claim 1, and Curtin further teaches that the power supply system comprises a power supply regulator which provides a first regulated power supply to the power switch and a second regulated power supply to the processor (Para 241, Utility Module receives power supply and the Battery Management IC controls distribution of power to the module processor and battery discharge switch). 


Regarding Claim 11, Curtin in view of Stever teaches a communications module according to claim 1, and Curtin further teaches that the power supply system comprises a power supply status detector which detects a level of power of the power supply system and provides the level of power to the processor which determines when the level of power of the power supply system is less than a pre-defined threshold (Para 115-116, indicator status of power supply).  

Regarding Claim 12, Curtin in view of Stever teaches a communications module according to claim 1, and Curtin further teaches that the communications module further comprises a transmitter connected to the processor and configured to receive the defibrillator data and transmit the defibrillator data to an external system (Para 93-94, utility module send data to external utility Fig4 - #494).  

Regarding Claim 13, Curtin in view of Stever teaches a communications module according to claim 1, and Curtin further teaches that  the communications module further comprises a receiver connected to the processor and configured to receive data from an external system (Para 93-94, Fig 4 - #494 external utility, 493 – communication with utility module).  

Regarding Claim 14, Curtin in view of Stever teaches a communications module according to claim 1, and Curtin further teaches that the communications module is separate from and directly connectable to the defibrillator (Fig 4, 455 – Utility Module, 400 - Defibrillator).    

Regarding Claim 15, Curtin teaches a defibrillation system comprising: a defibrillator, a power supply configured with the defibrillator (Fig 4, 400- Defibrillator); and a communications module adapted for use with the defibrillator (Fig 4 455 – Utility Module, Para 0019), the communications module comprising: a power supply system configured to supply power to the communications module (Fig 4 465); a power connector adapted for connection to the defibrillator to provide power from the power supply system of the communications module to the defibrillator without engaging the power supply of the defibrillator (Fig 4,450, Para 122 – utility module provide power to defibrillator); a power switch connected between the power supply system and the power connector to transmit power from the power supply system to the power connector (Fig 28 - 1524, Para 241, The battery management IC of the Utility module is controlled by the module processor which controls the battery discharge switch to provide power to the utility module and defibrillator.); a data connector adapted for connection to the defibrillator to receive electrode pack expiry data and defibrillator power supply status data, collectively defibrillator data, transmitted from the defibrillator to the communications module(Fig 4 – 441, Para 0091, connection of data outlet of the utility module to data connection port of defibrillator to receive any and all defibrillator data sent over by the defibrillator, data outlet 475 is capable of receiving claimed data); and a processor configured to control the power switch to provide power from the communications module to the defibrillator to enable a transfer of the defibrillator data between the defibrillator and the communications module (Fig 4 – 480, Module Processor, Para 0121), wherein the processor is further configured to control the power switch to provide power from the communications module to the defibrillator to, enable the defibrillator to either run a defibrillator self-test to obtain the defibrillator data or to retrieve previously stored self-test defibrillator data (Para 0121, Para 0147, Para 125, Curtin mentions the need for the power to be connected and a link established between the utility module and defibrillator in order for defibrillator data to be collected).
Curtin fails to teach, to enable the defibrillator to either run a defibrillator self-test to obtain the defibrillator data or to retrieve previously stored self-test defibrillator data without engaging the power supply of the defibrillator, wherein the processor is further configured to process the electrode pack expiry data and the defibrillator power supply status data. 
Stever in the same field of endeavor as Curtin in regards to a module connected to a defibrillator, teaches to enable the defibrillator to either run a defibrillator self-test to obtain the defibrillator data or to retrieve previously stored self-test defibrillator data without engaging the power supply of the defibrillator, wherein the processor is further configured to process the electrode pack expiry data (Para 7, defibrillator information received by processor without the power of the defibrillator being accessed, Para 11 -12, self test data and electrode expiry pack data) and the defibrillator power supply status data (Para 52, 63, battery status is displayed by interface module, can only be displayed by module after retrieving it from the AED).  
Therefore it would be obvious to further modify Curtin with to enable the defibrillator to either run a defibrillator self-test to obtain the defibrillator data or to retrieve previously stored self-test defibrillator data without engaging the power supply of the defibrillator, wherein the processor is further configured to process the electrode pack expiry data and the defibrillator power supply status data, as taught by Stever, since such a modification would provide the predictable result of allowing faster and more efficient processing of defibrillator data without interfering with defibrillator function and power.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250. The examiner can normally be reached Monday - Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAVEED R. KOLIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/SHIRLEY X JIAN/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
August 12, 2022